               Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 1 of 32




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19419130
Notice of Service of Process                                                                            Date Processed: 02/26/2019

Primary Contact:           Bruce Buttaro
                           Liberty Mutual Insurance Company
                           175 Berkeley Street
                           Boston, MA 02116

Entity:                                       Liberty Mutual Fire Insurance Company
                                              Entity ID Number 2542855
Entity Served:                                Liberty Mutual Fire Insurance Company
Title of Action:                              Hieu Nguyen vs. Liberty Mutual Fire Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            2019-13122
Jurisdiction Served:                          Texas
Date Served on CSC:                           02/26/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Robert C. Lane
                                              713-595-8200

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                           Exhibit
                                                          EXHIBIT
                                                          _________
                                                              A
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 2 of 32

  .. ,
                                                       CAUSE NO.     201913122

                                                       RECEIPT NO.                        o.oo         CIV
                                                              **********                     TR t 73595613
         PLAINTIFF: NGUYEN, HIEU (BY AND THROUGH THE UNDERSIGNED                       In The    157th
         COUNSEL)                                                                      Judicial District Court
                  vs.                                                                  of Harris County, Texas



                                                                                                                    ~~·
         DEFENDANT: LIBERTY MUTUAL FIRE INSURANCE COMPANY                              157TH DISTRICT COURT
                                                                                       Hous ton, TX
                                                           CITATION
         THE STATE OF TEXAS
         County of Harris
                                                                                                                    ~5cli\tlt~
    TO: LIBERTY MUTUAL FIRE INSURANCE COMPANY BY SERVING ITS REGISTERED AGENT                                       -Z. / 2-& / 1 ~·
    ~CORPORATION SERVICE COMPANY
   ~ • 211   EAST 7TH STREET SUITE 620   AUSTIN TX 78701 - 3218
        Attached is a copy of PLAINTIFF'S ORIGINAL PETITION

         This instrument was filed on the 20th day of February, 2019, in the above cited cause number
         and court. The instrument attached describes the claim against you.

              YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
         written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
         next following the expiration of 20 days after you were served this citation and petition,
         a default judgment may be taken against you.
         TO OFFICER SERVING:
               This citation was issued on 22nd day of February, 2019, under my hand and
         seal of said Court.
                                                 ~-~
                                                J(~ ~f H~-l'{r'\     <AV\   '.I ~"'-
                                                                      , .......r- ~ -
         Issued at request of:                  d' ,n:
                                                    ·~ lb\           MARILYN BURGESS, District Clerk
         LANE, ROBERT CHAMLESS               (:o   {        \ ~\     Harris county, Texas
         6200 SAVOY DRIVE SUITE 1150         \ 1:3 •         : -1    201 Caroline, Houston, Texas 77002
         HOUSTON, TX 77036                      ~\ ,      /_,,.:;    (P.O . Box 4651, Houston, Texas 77210)
         Tel: (713) 595-8200                       .!>o -----~
                                                        ~ S    Generated By: ELDRIDGE, WALTER F     JBP//11167104
         Bar No.: 24046263

                                                OFFICER/AUTHORIZED PERSON RETURN
         Carne to hand at          o'clock         .M., on the

         Executed at (address)                                                                                in

                                    County at           o'clock        . M. , on the ___ day of - - - - - - -

         _ _ _ , by delivering to - - - - - - - - - - - - - - - - - - - - - defendant, in person, a
         true copy of this Citation together with the            ~ccompanying   ___ copy(ies) of the Petition

         attached thereto and I endorsed on said copy of the Citation the date of delivery.
         To certify which I affix my hand officially this ___ day of

         FEE:$ _ __

                                                                              of   _ ________County, Texas



                         Affiant                                     By - - - - - - - ; :Deputy
                                                                                         --,.-----------

         On this day,                                            , known to me to be the person whose
         signature appears on the foregoing return, personally appeared. After being by me duly sworn,
         he/she stated that this citation was executed by him/her in the exact manner recited on the
         return.

         SWORN TO AND SUBSCRIBED BEFORE ME, on this                  day of


                                                                                       Notary Public




         N.IN'?.CITR,P                                  *73595613*
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 3 of 32



                                                                                                           2121/2019 12:37 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 31373842
                               2019-13122 /Court: ·157                                                      By: \Natter Eldridge
                                                                                                     Filed: 2/20/20194:59PM ·

                                           CAUSE NO. - - - - -

  HIEU NGUYEN,                                               §     IN THE DISTRICT COURT OF
                                                             §
           Plaintiff,                                        §
                                                             §
  v.                                                         §         HARRIS COUNTY, TEXAS
                                                             .§
 .LIBERTY MUTUAL FIRE                                        §
  INSURANCE COMPANY,                                         §
                                                             §
           Defendant.                                        §                JUDICIAL DISTRICT

                               . PLAINTIFF'S ORIGINAL PETITION

           Plaintiff Hieu Nguyen (hereinafter "Plaintiff' or "Nguyen"), by and through the

  undersigned counsel, files this Plai1itifj's Original Petition, complaining of Liberty Mutual Fire

  Insurance Company (hereinafter "Liberty") and would respectfully shdw this Honorable Court the

  following:

                                                      I.
                                           DISCOVERY PLAN

  1.       Plaintiff intends discovery to be ·conducted under Level 1 of the Texas R~les of Civil

  Procedure, Rule 190.2, and requests that the Court order discovery to be conducted in accordance

  wit~   a discovery control plan tailored to this matter.

                                                   II.
                                                 PARTIES

  2.         Plaintiff is an individual that owns real property in Harris County, Texas.

  3.         Defendant Liberty is an insurance company engaging in the business of insurance in the

  State of Texas. · This Defendant may be served With process by certified mail, return receipt

  requested, by serving its Registered Agent; Corporation Service Company at 211 East 7th Street,

  Suite 620, Austin, Texas 78701-3218. Service is herehr requested.
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 4 of 32




                                                  m.
                                 . JURISDICTION AND VENUE

 A.        This Court has subject matter jurisdiction over this action because Plaintiff seeks damages

  within the jurisdictional limits of this Court and because the causes of action asserted herein are

 not subject to exclusive jurisdiction in another court.

  5.       This Court has jurisdiction over Defendant Liberty because this Defendant engages in the

 business of insurance in Texas, and Plaintiffs causes of action arise out of this defendant's

 business activities in Texas.

  6.       Venue is proper under Texas Civil Practice and Remedies Code§ 15.001 et. seq. because

  a substantial part of the events and omissions giving rise to the claims asserted herein occurred iri

 . Harris County, Texas. Furthermore, venue is proper in Harris, County, Texas under Texas Civil

 Practice and Remedies Code§ 15.032 because th·e insured property is located in this county.

                                                  IV.
                                    FACTUAL BACKGROUND

  7.       Plaintiff is the owner of a Texas Homeowner's Insurance Policy (hereinafter referred to

 as "the Policy"), which was issued by.Liberty.

 8.        On or about April 19, 2106, Plaintiff owned real property with improvements located at

  15715 Foxgate Court, Houston, Texas, located in Harris County (hereinafter referred to as "the

 Property").

  9.       Liberty sold and issued Plaintiff the Policy insuring the Property against damages caused

 by hail, windstorm and other covered perils.

  10.      On or about April i9, 2016, the Property described.above was struck by the direct force

  of wind and hail to the roof and walls. As a result, the roof sustained extensive damage.




                                                  -2-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 5 of 32




  11.         Plaintiff duly notified Liberty of the damage sustained and asked that Liberty pay for

  damages to the Property and other damages covered by the terms of the Policy:

  12.         Liberty then assigned Plaintiff Claim No. 033623752-01 (hereinafter "the Claim").

  13.         After investigation, Liberty acknowledged that a covered loss was sustained, but

  significantly underestimated the claim amount and true scope of necessary repairs.

  14.         After Plaintiff provided notice under the Texas Insurance Code, Liberty opted to invoke

  the policy's appraisal clause.

  15.         An appraisal award setting the amount of the loss was agreed to by the appraisal panel

  in June of2018.

  16.         However, Liberty refused to tender the full amount due per the appraisal award, despite ·

  the fact that coverage for the claim was never in dispute.

 ·11.         As set forth below, Defendant failed to comply with the Policy, the Texas Insurance Code,

  and Texas law in handling Plaintiffs Claim by:

         a.        Wrongfully withholding full payment of the amount of tlie loss even though the
                   Policy provides that any appraisal award is binding upon the parties;

         b.        Underpaying Plaintiff's Claim by not providing any coverage for damages
                   sustained to the Property;

         c.        Improperly and inadequately scoping the damages to · the Property during
                   Defendant' s investigation; and

         d.        Continuing to delay in the payment of damages to the Property.

  18.         Additionally, Liberty breached its contractual obligation to Plaintiff by continuing to

  refuse to adequately compensate Plaintiff for the damage to the Property pursuant to the terms     of
  the Policy. Notably, Liberty refused to pay for the proceeds of the Policy despite the fact that an

  appraisal award was rendered in favor' of Plaintiff and that a demand for payment in an amount

 sufficient to cover the damage to the Property was made.



                                                    -3-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 6 of 32




  19.       Plaintiff complied with ail obligations under the Policy, and all conditions precedent to

  recovery upon the Policy are satisfied.

  20.      Liberty continues to delay in the payment of the damage to the Property despite Plaintiffs

  requests. According! y, Plaintiff has st.ill not been paid in full for the damages to the Property.

  21.       As a result of Defendant's wrongful acts and omissions, Plaintiff was forced to retain

  legal counsel to represent Plaintiff with respect to these causes of action ..


                                                      v.
                                            CAUSES OF ACTION

  BREACH OF CONTRACT

  22.      Plaintiff incorporates by reference all facts and circumstances set forth under the

  foregoing paragraphs.

  23.     Although Plaintiff fully cooperated with Liberty, and despite the fact that all conditions

  precedent to recovery have been performed, waived, excused, or otherwise satisfied, Liberty has

  failed and refused to pay to Plaintiff the benefits due under the Policy/contract of insurance in

  question, which was in full force and effect at the time of the occurrence which fonns the basis of

  this lawsuit.

  24.     Plaintiff has been required by the actions of Liberty to retain the services of undersigned

  counsel and has agreed to pay undersigned counsel reasonable attorney's fees.

  25.     Liberty's breach proximately caused Plaintiff's injuries and damages.

  UNFAIR SETTLEMENT PRACTICES

  26.      Plaintiff incorporates by reference all facts and circumstances set forth under the

  foregoing paragraphs.




                                                   -4-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 7 of 32




  27.    Liberty's conduct throughout the handling of the Claim violated           TEX.   INS. CODE §

  541.060(a) by engaging in unfair settlement practices. All of Liberty's violations are actionable

  pursuant to TEx. INS. CODE § 541.151 .

  28.    Liberty engaged in unfair settlement practices by:

         a.      Misrepresenting to Plaintiff material facts or Policy provisions relating to
                 the coverage at issue pursuant to TEX. INS. CODE § 541.060(a)(l) by
                 misrepresenting the true scope and amount of the claim covered under the
                 Policy even though it was reasonably clear that further coverage_should be
                 extended, which was later confirmed after appraisal.

         b.      Failing to attempt in good faith to effectuate a prompt, fair, and equitable
                 settlement of the Claim, even though Liberty's liability under the Policy
                 was reasonably clear pursuant to TEX. INS. CODE § 541.060(a)(2)(A).
                 Specifically, Liberty failed to make an attempt to settle the Claim fairly
                 despite the fact that Liberty was aware of its liability to Plaintiff under the
                 Policy and pursuant to the appraisal award.

         c.      Failing to promptly provide Plaintiff with a reasonable explanation of the
                 basis in the Policy, in relation to the facts or applicable law for Liberty's
                 denial of the claim or offer of a compromise settlement of the Claim
                 pursuant tci TEX. INS. CODE § 541.060(a)(3) by failing to offer Plaintiff
                 adequate compensation for damages to the Property without explanation as
                 to why payment was not being made as per the appraisal award.
                 Additionally, Liberty did not disclose that any future settlements or
                 payments would be made to pay for the loss, nor was there any explanation
                 for Liberty's failure to settle the Claim or pay the full amount of the
                 appraisal award.

  29.    _Each of the foregoing unfair settlement practices was committed with knowledge by

 Liberty and was a producing cause of Plaintiffs injuries and damages.

 PROMPT PAYMENT OF CLAIMS VIOLATIONS

  30.      Plaintiff incorporates by reference all facts and circumstances set forth under the

 foregoing paragraphs.

  31.    Plaintiffs Claim is a claim under the insurance Policy issued by Liberty, of which Plaintiff

  gave Liberty proper notice. As set forth more fully below, Liberty's conduct constitutes a violation




                                                  -5~
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 8 of 32




  of the Texas Insurance Code, Prompt payment of Claims, which is made actionable by TEX. INS .

 . CODE§ 542.060.

  32.     Specifically, Defendant violated the prompt payment of claims provisions of TEX. INS.

  CODE § 542 by: Delaying payment of the Claim following Defendant's receipt of all items,

  statements, and forms reasonably requested and required, longer than the amount of time provided.

  by TEX. INS. CODE§ 542.058. Specifically, Defendant delayed payment of the Claim. even after

  the appraisal award was rendered and, to date, Plaintiff has still not received any payment on either

  the Claim or appraisal award.

 ·BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

  33.      Plaintiff incorporates by reference all facts and circumstances set forth up.der the

  foregoing paragraphs.

  34.     Since Plaintiff initially presented the Claim to Liberty, the liability of Liberty to pay the .

  full claim in accordance with the terms of the Policy was reasonably clear. The damage to

  Plaintiff's property did not occur before the wind and hail storm of April 19, 2016.       Moreover,

  Liberty agreed there was coverage and was bound to pay the amount of the loss set by any appraisal

  award. As~ result ofDefendant's outco~e-oriented investigation and/or incompetence, Defendant

  continues to refuse to pay Plaintiff in full for the Claim or appraisal award. Defendant knew or

  should have known by the exercise ofreasonable diligence that its liability was reasonably clear,

 .and .its failure, as set forth above, to adequately and reasonably investigate and evaluate Plaintiff's

  Claim and/or honor the policy constitutes a breach of the duty of good faith and fair dealing.




                                                   -6-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 9 of 32




                                                 VI.
                                              KNOWLEDGE

  35.      Plaintiff incorporates by reference all facts and circumstances set forth under the

  foregoing paragraphs.

  36.      Each of the acts as set forth in each of the afore-mentioned causes of action, together and

  singularly, were done "knowingly'; as that term is used in the Texas Insurance Code and were a

  producing cause of Plaintiffs' damages described herein.

                                                  VII.
                                               DAMAGES

  37.      Plaintiff would show that all of the aforementioned acts, taken together or independently,

  establish the producing causes of the damages sustained by Plaintiff.

 . 38.     Plaintiffs damages have yet to be fully addressed or repaired since the incident, causing

  further damage to the Property and causing undue burden to Plaintiff. Upon trial of this case, it

  will be shown that these damages are a direct result of Liberty's improper handling of the Claim
  in violation of the laws set forth above.

  39.      For the breach of contract, Plaintiff is entitled to regain the benefit of the bargain, which

  is the amount of the appraisal award, together with attorneys' fees .

  40.      As a result of the noncompliance with the Texas Insurance Code, Unfair Settlement

  Practices, Plaintiff is entitled to actual damages, which include the loss of the contractual benefits

  that should have been paid pursuant to the Policy, mental anguish, court costs, and attorneys' fees.

  Because of Defendants' knowing conduct in violating these laws, Plaintiff respectfully requests .

  treble damages pursuant to TEX. INS . Coo~ § 541.152.

  41.      Further, as a result of the noncompliance with the Texas Insurance Code, Prompt Payment

  of Claims, Plaintiff is entitled to the entire amount of the Claim plus eighteen (18) percent interest




                                                   -7-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 10 of 32




  per annum of the amount of such Claim as damages plus attorneys' fees pursuant to TEX. INS.

  CODE§   542.060.

  42.      For the breach of the common law duty of good faith and fair dealing, Plaintiff is entitled

  to compensatory damages, including ii.JI forms ofloss resulting from Liberty's breach of duty, such

  additional costs, economic hardship, losses due to nonpayment of the amount Defendant owed,

  exemplary damages, and damages for emotional distress.

  43.      As a result of the necessity of engaging the services ofan attorney to prosecute this claim,

  Plaintiff is entitled to recover a sum for the reasonable .and necessary services of Plaintiff's

  attorneys in the preparation and trial of this action, including any appeals to the Court of Appeals

  and/or the Supreme Court of Texas.

  44.      Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking only

  monetary relief of $75,000.00 or less, including damages of any kind, penalties, costs, expenses,

  pre-judgment interest, and attorney fees.

                                                  VIII.
                                             JURY DEMAND

  45 .     Plaintiff hereby requests that all causes of action alleged herein be tried before a jury, and

  hereby tenders the appropriate jury fee.

                                            IX.
                                  REQUEST FOR DISCWSURE

  46.      Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

  the information or material described in Rule 194.2.




                                                   -8-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 11 of 32




                                                   x.
                                               PRAYER

  WHEREFORE, PREMISES CONSIDE~D, Plaintiff respectfully prays that upon trial hereof,

  final judgment be rendered for Plaintiff as follows:

           I)    Judgment against Defendant for actual damages, including mental anguish, in an
                 amount to be determined by the jury;                                      ·

           2)    Statutory penalties;

           3)    Treble damages;

           4)    Exemplary and punitive damages;

           5)   . Prejudgment interest as provided by law;

           6)    Postjudgment interest as provided by law;

           7)    Attorneys' fees;

           8)    Costs of this suit; and

           9)    Such other and further relief to which Plaintiff may be justly entitled


                                                 Respectfully submitted,

                                                 THE LANE LAW FIRM, PLLC

                                                 By: /s! Robert C. Lane
                                                 Robert C. Lane
                                                 State Bar No. 24046263
                                                 Jack Kitchen
                                                 State Bar No. 24084320
                                                 6200 Savoy Drive, Suite 1150
                                                 Houston, Texas 77036
                                                 notifications@lanelaw.com
                                                 (713) 595-8200-Telephone
                                                 (713) 595-8201- Fax
                                                 ATTORNEYS FOR PLAINTIFF




                                                  -9-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 12 of 32


                                                                              2/21/201912:37:55 PM      .
                                                                              Marilyn Burgess - District Clerk
                                                                              Harris County              ·
                                                                              Envelope No: 31373842
                             2019-13122 I Court: 157                          By: ELDRIDGE, WALTER F
                                                                              Filed: 2/20/2019 4:59:07 PM
                                   CAUSE NO. _ _ _ _ __

    HIEU NGUYEN,                                  §            JN THE DISTRICT COURT OF
                                                  §
             Plaintiff,                           §
                                                  .§
   v.                                              §
                                                   §               HARRIS COUNTY, TEXAS
                                                   §
   LIBERTY MUTUAL FIRE                             §
   INSURANCE COMPANY                               §
                                                  .§
             Defendant ·                          §                      JUDICIAL DISTRICT ·
                                                  §


                 PLAINTIFF'S REQUEST FOR PRODUCTION OF DEFENDANT
                     LIBERTY MUTUAL FIRE INSURANCE COMPANY


  TO:· Defendant, Liberty Mutual Fire Insurance Company, by and through its registered agent
  for service, Corporation SerVice Company at 211East71hStreet, Suite 620, Austin,·Texas 78701-
  3218 .
          Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that

  Defendant take notice that you are required to serve your responses to Plaintiff's Requests for

  Production within fifty-o~e (5I) days after the service of this notice. Your answers must be in

  writing and provided under oath. Please note that you have a duty to s~pplement your answers
         .                                                               .
  should you later learn that an answer you have given was incorrect ~hen given, or ~hat an answer,

  .while correct when given, is no longer true.
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 13 of 32


                                                                                                           ',




                                                        Respectfully submitted,
                                                        THE LANE LAW FIRM, P.L.L.C.

                                                        By: /s/ Robert C. Lane
                                                        Robert "Chip" C. Lane
                                                        State Bar No. 24046263
                                                        lane@lanelaw.com
                                                        Jack D. Kitchen
                                                        State Bar No. 24084320
                                                        Jack.kitchen@lanelaw.com
                                                        6200 Savoy Drive, Suite 1150
                                                        Houston, Texas 77036-3300
                                                        (713) 595-8200 - Telephone
                                                        (713) 595-8201 - Facsimile
                                                        ATIORNEYS FOR PLAINTIFF



                                   CERTIFICATE OF SERVICE

         I hereby certify that the foregoing discovery was filed with Plaintiff's Original J>etition for
  service to the following:

  Corporation Service Company
  211 E 7111 Street, Suite 620
  Austin, Texas 78701 .
  REGISTERED AGENT FOR DEFENDANT
  LIBERTY MUTUAL FIRE INSURANCE COMPANY


                                                                Isl Robert C. Lane
                                                                Robert C. Lane




                                                   2
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 14 of 32




  A.      Instructions and Definitions
                                                           .            .
          I.     Answer each request for documents separately by listing the documents and by
  describing them as defined below. If documents are numbered for production, in each response
  provide both the information that identifies the document and the document's number.

          2.     Log. For each document or other requested information that you assert is privileged
  or is not discoverable, identify that document or other requested information. State the specific
  grounds for the claim of privilege or other ground for exclusion. Also, for each document you
  claim is not discoverable, state the date of the document, the name, job title and address of the
  person who prepared it; the name, job title and address of the person now in possession of the
  document; a general description of the subject matter of the document; and the present location
  and the custodian of the document.

           3.      Lost/Destroyed Documents. For a documtmt that no longer exists or that cannot be
  .located, identify the document, state how and when it passed out of existence, or when it could no
   longer be located and the reasons for the disappearance. Also, identify each person having ·
   knowledge about the disposition or loss of the document, and identify any· other document
   evidencing the lost document's existence or any facts about the lost document.

          4.     Document Format. Pursuant to Rule 196.4 of the Texas Rules of Civil Procedure,
  you are requested to produce any responsive documents that are in electronic or magnetic form. If
  reasonably available, the data should be produced in printed form. Otherwise, such data should ·.
  be produced in the fomi in which it is maintained or stored together with a description of the
  necessary electronic or magnetic retrieval methods and the means to so retrieve (if such methods
  are otheiwise unavailable to Plaintiff).

          5.     "All" shall mean "any," and vice versa.

         6.      "And" and "or" shall he construed either disjunctively or conjunctively whenever
  appropriate in order to bring within the scope of the Requests any information or documents which
  might otherWi.se be considered beyond its scope.

         7.      "Communications" shall mean any transmission of information, the infon.nation
  transmitted, and any process by which information is transmitted, and shall include written
  communications and oral communications.

         8.      "Relating to," "concerning," "pertaining to," "regarding," "reflecting,". '.'in
  connection with" (or any form thereof) shall mean constituting, comprising, respecting,
  supporting, contradicting, stating, describing, recording, noting, embodying, containing,
  mentioning, studying, analyzing, discussing; evaluating, or relevant to.

         9.     "Describe" or "state" shall mean to represent, delineate, and give an account of in
  words any and all information allowed to the fullest extent of the law.



                                                  3
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 15 of 32




           11.      "Documenf' or ''documents" shall mean all documents and tangible things as
   defined by Rule l 92.3(b) of the Texas Rules of Civil Procedure, including but not limited to, all
   written, reported, recorded, printed or typed or graphic matter, and tangible things, however
   produced or reproduced, now or at any time in the possession, custody or control of you; including
   but not limited to all papers, books, accounts, drawings, graphs; charts, photographs, electronic or
   videotape recordings, data:, data compilations, electronic data, magnetic data, files (see next
   definition), letters, correspondence, telegrams, telexes, electronic mail, cables, telephone records,
   logs and notations, intra summaries, messages, audio tapes, digital recordings, computer discs or
   tapes, computer programs and software, film, invoices, purchase orders, ledgers, j oumal s and other
   formal and informal books of record and account, calendars, minutes, bulletins, instructions, work
   assignments, reports, memoranda, notes, notebooks, speeches, brochures, overhead slides, drafts,
   data announcements, public and governmental filings, opinions, worksheets, statistics, contracts,
   agreements, press releases, public statements and/or announcements, parts lists, Bill of Material
  ·(BOMs), production plans or forecasts, Inventory lists (including work in progress and finished
   goods), parts orders and forecasts, intra-corporate· drafts of the foregoing items and copies or
   reproductions of the foregoing upon which notations in writing have been made which do not
   appear on the original, and shall be deemed to include all tangible iten:is not otherwise referred to
   above.            ··

           12.     "Files" shall mean and refer to any compilation or "documents" in a folder, box,
  binder, file, or other device for the purpose of storing, organizing, or otherwise, and all "files" shall
  be identified as to source and location in connection with the production of "documents" and/or
  "files."               ·                    .     .

          13.     As used herein, the term "person" includes any individual, partnership, company,
  proprietorship, association, corporation, joint venture, firm, trust, business, or any other legal entity
  whether public or private.

         14.     All entities named or referred to herein shall be deemed to include their parent
  companies, subsidiaries, affiliates and any of the directors, officers, employees, agents and.
  representatives thereof, including attorneys and investment bankers.

            15.. "Defendant'', "you", and "yours" shall mean Liberty Mutual Fire Insurance
  .Company, as applicable, each of its subsidiaries, divisions, affiliates, partners, or parents, and any
   of its officers, directors, employees, agents, representatives, or other persons or entities acting on
   its behalf or under its direction or control.


         16.      The term "Plaintiff' as used herein, shall refer to Hieu Nguyen, plaintiff named in
  the above-referenced lawsuit, as well as his agents and representatives, or other persons acting on
  his behalf or under their direction or control.                ·               . '

           17.   · The tenn "Property" as used herein shall refer to 15715 Foxgate Court, Houston,
  Texas.



                                                      4
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 16 of 32




         18.     The term "Record(s)" means all documents and writings of any kind, and all
  communications (as defined above) which are stored or retrievable or recorded in any manner,
  including originals and all non-identical copies whether different from the originals by notation
  made on such copies or otherwise, all drafts, alterations, modifications, changes and amendments,
  graphic or any electronic or mechanical records or representation of any kind.

         19.     The "Event" as used herein shall refer to the loss made the basis of Plaintiffs
  insurance claim bearing Claim No. 0336:23752-01.

           20. · "Date of Loss" shall refer to the day the Event occurred.

         21.     "The Claii:n" means the insurance claim made the basis of the breach ofcontract
  claim against Defendant in this lawsuit.

  B.       REQUEST FOR PRODUCTION OF DOCUMENTS, ITEMS AND THINGS


  REQUEST NO. t:           The claim files from the home, regional or local offices, and third party
  adjusters/adjusting firms regarding the claim that is the subject of this matter, including copies of
  the file jackets, "field" files and notes, and drafts of documents contained in the file.· If none, state
  "none."

  RESPONSE:

  REQUEST NO. 2: The underwriting files referring or relating in any way to the policy at issue
  in this action, including the file folders in which the underwriting documents are kept and drafts
  of all documents in the file. If none, state "none."

  RESPONSE:

  REQUEST NO. 3:          A certified copy of the insurance policy pertaining to the claims involved in .
  .this suit.

  RESPONSE:

  REOUEST·NO. 4: The electronic diary, including the electronic and paper notes made by
  Defendant's claims personnel, contractors, and third party adjuster/adjusting firms relating to the
  Plaintiffs clrums.

  RESPONSE:.

  REQUEST NO. 5:        Your current· written procedures or policies (including document(s).
  maintained in electronic form) that pertain to the handling of homeowner's insurance claims iJJ
  Texas.


                                                     -5-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 17 of 32




  RESPONSE:

  REQUEST NO. 6: Your current written procedures or policies (induding documents
  maintained in electronic form) that pertain to the handling of complaints made by policyholders in
  Texas.                                 .                       .

  RESPONSE:

   REQUEST NO. 7: The adjusting reports, estimates and appraisals prepared concerning
 · Plaintiff's underlying claim.

  RESPONSE:

  REQUEST NO. 8: True and complete copies of all billings on the file from the independent
  adjusters, including the time sheets or documentation used to justify the billings.

  RESPONSE:

 . REQUEST NO. 9: Any and all reports, documents or correspondence containing the names and
   locations of all adjusters who have worked on this file to the present.

  RESPONSE:

  REQUEST NO. 10: Any and all reports, documents or correspondence reflecting the history of
  payment and reserves on this file.

  RESPONSE:

  ·REQUEST NO. 11: Any roofing repair reports prepared concerning the Property.

  RESPONSE:

  REQUEST NO. 12: T4e field notes, measurements and file maintained by the adjuster(s) and/or
  engineers who physically inspected the subject property.

  RESPONSE:

  REQUEST NO. 13: All emails, instant messages and internal correspondence regarding the
  investigation, adjusting, payment and/or handling of the claim(s) made the basis of this suit.

  RESPONSE:

  REQUEST NO. 14: Any videotapes, photographs or recordings of Plaintiff or Plaintiff's home,
  taken within the last five years, regardless of whether you intend to offer these items into evidence
  at trial.                                                   ·

                                                  -6-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 18 of 32




  RESPONSE:

  REQUEST NO. 15: · For the last two years, Defendant's internal newsletters, bulletins,
  publications and memoranda relating to policies and procedures for handling homeowner's
  insurance claims, including but not limited to, memoranda issued to claims adjusters.   .

  RESPONSE:

  REQUEST NO. 16: The price guidelines that pertain to Plaintiff's claim. In the event you utilize
  published guidelines or "off the shelf' software, without modification, as your price guidelines,
  you may respond by simply identifying by name, version, and/or edition the published guidelines
  you use.

  RESPONSE:

  REQUEST NO. 17: Plaintiffs file from. the office of their insµrance agent.

  RESPONSE:

   REQUEST NO. 18: For the past two years, the documents, manuals, and training materials,
  ·including audio and/or video tapes used in training, overseeing, or supervising your personnel
   employed in adjusting property claims in Texas ..

  RESPONSE:

  REQUEST NO. 19: "Pay Sheet," "Payment Log," or list of payments made on Plaintiffs claim.
  This includes all indemnity, claim expenses and third partY payments.

  RESPONSE:

  REQUEST NO. 20: True and complete copies of all billing records from any and .all independent
  adjusters regarding the claim(s) made the basis of this suit.

  RESPONSE:

  REQUEST NO. 21: For the past five years, the portions of the personnel file of the adjuster(s)
  involved in handling Plaintiff's claim that pertain to disciplinary actions associated with claims
  handling and performance under a bonus or incentive plan.

   RESPONSE:

  .REQUEST NO. 22: The managerial bonus or incentive plan for the manager(s) assigned to or
   responsible for Plaintiff's claim.                ·


                                                 -7-·
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 19 of 32




  RESPONSE:

  REQUEST NO. 23: The bonus or incentive plan for the adjuster(s) assigned to Plaintiffs claim.

  RESPONSE:

   REQUEST NO. 24: For the past two years, the documents reflecting your criteria and procedure
  .for the selection and retention of independent adjusters and engineers handling property damage
   claims in Texas.

  RESPONSE:

  REQUEST NO. 25: If a third party engineer evaluated the .subject· property, provide the ·
  documents that show the number of other matters in which the same engineers were retained by
  you to evaluate other properties over the past five years.                                   ·

  RESPONSE:

  REQUEST NO. 26: The Complaint Log required to be kept by you for claims handling
  complaints in Texas filed over the past three years.

  RESPONSE:

  REQUEST NO. 27: For the past two years, your appro~ed or preferred vendor list for engineers,
  third party adjusters/adjusting companies, roofers and contractors, for property damage claims in
  Texas.· ·                         ·

  RESPONSE:

  REQUEST NO. 28: If you used the services of a third party adjusting company, the contract
  between the Defendant insurer and the third party adjusting company.

  RESPONSE:

  REQUEST NO. 29: The correspondence between the Defendant insurer and the third party
  adjuster/adjusting firms, engineers and other estimators who worked on the Claim that pertain to
  the claims at issue in this suit.

  RESPONSE:
  REQUEST NO. 30: The name and license number for all adjusters seen in this case.

  RESPONSE:

  REQUEST NO. 31: Copies of all job descriptions of employees that adjusted or in any way


                                                 -8-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 20 of 32




  supervise the handling of Plaintiffs claim(s).

  RESPONSE:

  REQUEST NO. 32: Any and all reports, documents or correspondence reflecting the reserves
  and payment history for indemnity, expenses and vendors on this file including but not limited to
  dates, changes and requests made by the adjusters.

  RESPONSE:

  REQUEST NO. 33: The assigned adjuster's damage estimates, photos, and scope of damage.

  RESPONSE:

  ·REQUEST NO. 34: Special Investigations Unit file if one exists,

  RESPONSE:

  REQUEST NO. 35: All documents between insured and his agerit and between insured and
  claims department related to Plaintiff's claim. ·

  RESPONSE:

  REQUEST NO. 36: All memos between adjuster, supervisor and management pertaining to
  Plaintiff's claim.

  RESPONSE:


  REQUEST NO. 37: Documents and training materials regarding the estimating program that is
  used by Defendants in estimating and scoping of damages for insurance claims in Texas. This also
  includes any pricing guidelines and program updates.

  RESPONSE:
  ..
  REQUEST NO. 38: Any and all records and/or documents explaining criteria utilized. to qualify
  vendors for the "approved vendors list." ·

  RESPONSE:

  REQUEST NO. 39: Any and all records and/or docume~ts reflecting the criteria utilized to
  qualify vendors, including contractors, roofing companies, and adjusting companies, for the
  "approved vendors list."

  RESPONSE:

                                                   . -9-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 21 of 32




  REQUEST NO. 40: Any and all organizational charts or diagrams for each department," unit, or
  section of Defendant to which Plaintiffs claim(s) was assigned. This request is limited to the last
  five years.

  RESPONSE:·

  REQUEST NO. 41: Any and all indemnity agreements between Defendant and any other person,
  firm or corporation against which a claim of indemnification mightbe brought because of the facts
  of this lawsuit.

  RESPONSE:

  REQUEST NO. 42: Any and all materials, handouts, manuals, outlines, articles and/or
  documents issued by Defendant to claims representative and/or adjusters, or received by claims
  representatives a,nd/or adjusters, or relied upon by claims representatives and/or adjusters,
  pertaining to the adjusting and/or handling of property damage claims in Texas. This request is
  limited to any of the above issued in the last tWo (2) years.

  RESPONSE:

  REQUEST NO. 43: Any and all materials, documents, files and/or reports containing list(s)° of
  adjusting companies, independent adjusters, contractors and roofing companies that have been
  approved and/or recommended for performance of services for Defendant in Texas, specifically
  related to homeowner insurance claims.

  RESPONSE:

  .REQUEST NO. 44: Any and all reference materials, handouts, manuals, outlines, articles and/or
   documents that have been distributed by arid/or disbursed to Defendant regar9ing the price
   estimates of contractors and changes of those estimates within different geographical areas of the
   State of Texas. This request is limited to the last two (2) years.

  RESPONSE:

    REQUEST NO. 45: For the last year, all emails between Defendant's adjusters, agents,
    supervisors, officers and/or executives regarding changes in the educational programs relating to
  . the handling of residential homeowner's insurance claims.

  RESPONSE:

  REQUEST NO. 46: For the past five (5) years, any and all lawsuits related to claims handling
  involving the adjuster(s) or personnel assigned to Plaintiff's daim. This can be in the form of a list
  detailing the information above with the style of the lawsuit, court, county, causes of action made
  the basis of the lawsuit, the type of insurance claim made the basis of the lawsuit, the year the

                                                   -10-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 22 of 32




  lawsuit was filed and ~hether the lawsuit is still pending or not.

  RESPONSE:

  REQUEST NO. 47: Any and all correspondence and lawsuits concerning the issues of honesty,
  conflict of interest, criminal actions, past criminal record, criminal conduct, fraud investigation
  and/or inappropriate behavior of any person associated with the handling of the claim made the
  basis ofthis suit, including staff and vendors.

  RESPONSE:

  REQUEST NO. 48: For the past year, any and all answers and affidavits made by Defendants
  and its counsel in previous discovery requests for training procedures or training manuals for the
  handling of property damage claims.

  RESPONSE:

  REQUEST NO. 49: If you dispute that the cause of the loss was related solely to the Event,
  produce the engineering reports in your possession regarding damage to property within a one-
  mile radius of the insured property caused by the Event.        ·

  RESPONSE:

  REQUEST NO. 50: Any documents or correspondence regarding investigations into Defendant's
  homeowner's insurance claims handling performed by the Texas Department of Insurance or any
  other regulatory body, including.the government, within the past 2 years.

  RESPONSE:

  REQUEST NO~ 51: Please provide any documentation of financial infonnation which may be
  necessary to determine whether Defendant is a wholly owned subsidiary of another entity.

 · RESPONSE:

   REQUEST NO. 52: AJl communications and documents, including electronic, between
  .Defendant's business departments, inCtuding all persons part of the Defendant Company,
   regarding Plaintiff's claim.

  RESPONSE:

  REQUEST NO. 53: All reports and other documents from · governmental agencies or offices
  regarding Plaintiffs property or containing officially kept information regarding Plaintiff's
  property.

  RESPONSE:

                                                  -11-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 23 of 32




  REQUEST NO. 54: Any and all claims files Defendant has reviewed and/or obtained regarding
  Plaintiff's property.

  RESPONSE:

  REQUEST NO. 55: Any and all activity logs relating to Plaintiff's insurance claim made the
  ·basis of this suit.

  RESPONSE:

  REQUEST NO. 56: All physical and/or .tangible items and/or potentially usable evidence
  obtained by or on behalf of Defendant from the scene Of the occurrence made the basis of this suit.

  RESPoNst:

  REQUEST NO. 57: Any and all documents, including correspondence and checks, exchanged
  between Defendant and any and all vendors concerning Plaintiff's claim(s).

  RESPONSE:

  REQUEST NO. 58: Any and all documents relating to the assignment of Plaintiff's claim(s) to
  an independent adjusting company and/or independent adjuster.

  RESPONSE:

   REQUEST NO. 59: Any and all documents, including contracts, rules, guidelines and/or
  ·instructions exchanged between Defendant., Plaintiff, and any other entities with whom Defendant
  .worked or communicated regarding Plaintiff's property. This includes documents exchanged with
 · independent adjusting companies and/or independent acjjusters assigned to Plaintiff's claim.   ·

  RESPONSE:

  REQUEST NO. ·60:        The information regarding weather conditions on whiCh you relied in
  making decisions on Plaintiff's claim(s).

  RESPONSE:




                                                 -12-
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 24 of 32


                                                                               2/21/2019.12:37:55 PM
                                                                               Marilyn Burgess - District Clerk
                                                                               Harris County
                                                                               Envelope No: 31373842 .
                            2019-13122 /Court: 157                             By: ELDRIDGE, WALTER F
                                                                               Filed: 2/20/2019 4:59:07 PM
                                  CAUSE NO.
                                                -------
   HIEU NGUYEN,                                    §            IN THE DISTRICT COURT OF
                                                   §
           Plaintiff,                              §
                                                   §
   v.                                              §
                                                   §                HARRIS COUNTY, TEXAS
                                                   §
   LIBERTY MUTUAL FIRE                             §
   INSURANCE COMPANY                               §
                                                   §
           Defendant                               §                      JUDICIAL DISTRICT
                                                   §


                    PLAINTIFF'S INTERROGATORIES TO DEFENDANT
                     LIBERTY MUTUAL FIRE INSURANCE COMPANY .


  TO: Defendant., Liberty Mutual Fire Insurance Company, by and through its registered agent
  for service, Corporation Service Company, at 211East7th Street, Suite 620, Austin, Texas 78701-
  3218

         Plaintiff requests that Defendant take notice that you are required, pursuant to Rule 197 of

  the Texas Rules of Civil Procedure, to serve on the undersigned, within fifty-one (51) days after

  ·the service of this notice, your answers to the interrogatories that are set forth below. Your

  answers must be in writing and provided under oath.        Please note that you have a duty to

  supplement your answers to these interrogatories should you later learn that an answer you have

  given was incorrect when given, or that an answer, while correct when given, is. no longer true.




                                                  1
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 25 of 32




                                                       . Respectfully submitted,
                                                        THE LANE LAW FIRM, PLLC

                                                         By: /s/ Robert C. Lane
                                                         Robert "Chip" C. Lane
                                                       · State Bar No. 24046263
                                                         lane@lanelaw.com
                                                         Jack D . Kitchen
                                                         State Bar No. 24084320
                                                         Jack.kitchen@lanelaw.com
                                                         6200 Savoy Drive, Suite 1150
                                                         Houston,Texas 77036-3300
                                                         (713) 595-8200 - Telephone
                                                         (713) 595-8201 - Facsimile
                                                        A 'ITORNEYS FOR PLAINTIFF


                                   CERTIFICATE OF SERVICE

         I hereby certify that the foregoing discovery was filed with Plaintiff's Original Petition for
  service to the following:

  Corporation Service Company
  211 E 7th Street, Suite 620
  Austin, Texas 78701
  ·REGISTERED AGENT FOR DEFENDANT
  LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                                               /sf Robert C. Lane
                                                               Robert c: Lane




                                                   2
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 26 of 32




                                            I.
                              DEFINITIONS AND INSTRUCTIONS

  A.     The tenns "Defendant," "you," and "yours," as used herein shall refer to the defendant
         Liberty Mutual Fire Insurance Company in this action.

  B.     The term "Property" shall refer to the property located at 15715 Foxgate Court, Houston,
         Texas.

  C.     The tenn "Plaintiffs" as us~d herein shall refer to Rieu Nguyen and all of his/her/its agents
         or attorneys purporting to act on his behalf, whether authorized to do so or not.

  D.,     The tenn "person" as used herein shall mean the plural as well as the singular, including
        · but not limited to the following: natural persons, corporations, firms, associations,
          partnerships, joint ventures, or other form of legal business entity, and governmental
          agencies, departments, units or any subdivision thereof

  E.     "The Policy" means the insurance policy that is the basis of claims made against Defendant
         in this lawsuit.

  F.     The "Event" as used herein shall to the loss event made the basis of the Claim.

  G.     "Date of Loss" shall refer to the day the Event occurred.

  H.    ."Insured Location" means the real property at the location de.scribed in the Policy
         deClarations.

  I:     "Dwelling" means the dwelling located at the Insured Location at the time of the date of
         loss ..

  J.     "Other Structures" means any structures located at the Insured Location during the date of
         loss that are set apart from the Dwelling by a clear space, including those connected only
         by a fence, utility line, or similar connection.        ·

  K.     "Other Damages" means debris removal, temporary repairs, tree and shrub removal,
         personal property removal and storage, loss of use and additional living expenses.

  L.     "Personal Property" means any or all of the personal property and business personal
         property that is the subject of the claims made again~t Defendant in this lawsuit. ·

  M.     "Your Counsel" means the attorney or attorneys who are representing or have represented
         you either with regard to the claim or in this lawsuit

  N.     "The Claim" means the insurance claim made the basis of the breach of contract claim

                                                   3
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 27 of 32




          against Defendant in this lawsuit..

  0.      "Written Communication" means the conveyance ofinfonnation by a writing, whether by
          letters, emails, memoranda, handwritten notes and/or faxes.

  P.      "Witness Statement" means the statement of any person with knowledge of relevant facts,
          regardless of when the statement was made, and is a (1) written statement signed or
          otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
          mechanical, electrical, or other type of recording of a witness's oral statement, or any
          substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
          192.3(h).

  Q. ·     "Date" means the exact date, month and year, if ascertainable, or if not, the best available
         . approximation.

  R.      The term "document" is used herein in the broadest possible sense, and includes but is not
          limited to the originals and all copies of the following: contracts, agreements, checks,
          drafts, appraisals, affidavits, notices, memoranda, letters, correspondence of any and all
          types, intercorporate communications, reports, bulletins, instructions, sketches, notebooks,
          diaries, telephone logs, agenda, minutes, schedules, plans, drawing specifications, charts,
          tables, books, pamphlets, circulars, photographs, films, videotapes, videodiscs, prints,
          audio tapes, audio disks and all other fonns of sound recordings, computer databases,
          computer disks or tapes, archival copies of computer disks or tapes, computer software,
          financial records including all ledgers, worksheets, budgets, projections, estimates, or
          opinions, as well as all writings of any nature whatsoever, including all copies and
          electrical, photostatic, or mechanical reproductions of all of the foregoing items, and
          including each copy or reproduction that contains any notation or amendment, or otherwise
          differs in any respect from the original.

  S.      The term "communication" shall mean any contact between two or more persons arid shall
          include, but not be limited to, any written, recorded, graphic or oral statement, testimony,
          meeting, question, complaint, command, supposition, or conjecture, however produced or
          reproduced, and whether or not made under oath, which is made, distributed, or circulated
          between or among persons, cir data storage or processing units, and any and all documents
          containing, consisting of, or relating to, a communication.       .

  T. ·    To "identify" a document shall include a statement of the following:

          1.     the title, heading, or caption, if any, of such document;

          2.      the identifying number(s), letter(s), or combination thereof, if any; and the
                  significance or meaning of such number(s), letter(s), or combination thereof, ir
                  necessary to an understanding of the ·document or evaluation of any claim of


                                                    4
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 28 of 32




                 protection from discovery;

         3.      the date appearing on such document; and if no date appears thereon, the answer
                 shall give the approximate date on which the document was prepared;      ·

         4.      the number of pages and the general nature or description of such docume11t (i.e.,
                 whether it is a letter, memorandum, minutes of a meeting, etc.) with sufficient
                 particularity so that such document can be precisely identified;

         5.     · the n~e and capacity of the person who signed such document or over whose name
                  such document was issued; aQd if it was not signed, the answer shall so state and
                  shall give the name of the person who prepared it;

         6.      the names and capacities of all persons to whom such document of any copy was
                 addressed, sent, or delivered;                                         ·

         7.      the physical location of the document and the name of its custodiari;

         8.      whether it will be voluntarily made available to plaintiff for inspection and copying;
                 and if not, the reasons why not.

  U. ·   To "identify" a person shall include a statement of the following, where applicable: ·

         1.      the full name of the person, if known; (if not known, the answer shall so state);

         2.      the person' s employer, job title (if known), address, and telephone number at the
                 time of the everit, transaction, or occurrence to which the interrogatory relates;

         3.      if different from the information above, the person's last known employer, job title,
                 address, and telephone number; (If not known, the answer shall so state); and

         4.      the person's present residential address and telephone numbers, if known.

  V.     To "identify".a communication means to state:

         1.      the name of each person who participated in the communication and the name of
                 each person who was present at the time it was made;

         2. .   . by whom each person was employed and who each person represented or purported
                  to represent in making such communication;

         3.      the substance of the communication;

         4.      th.e date·and place of such communication;

                                                   5
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 29 of 32




         5.      the nature and substance of each document recording or perta1mng to such
                 communication with sufficient particularity to enable it to be identified;

         6.      the physical location of each such document and the name of its custodian; and

         7.      whether it will be voluntarily made available to plaintiff for inspection and copying;
                 and if not, the reasons why not.

                                             II.
                                    GENERAL INSTRUCTIONS

  1.     In answering these in.terrogatories, please furnish all infonnation that is known or available
         regardless of whether this information is possessed directly by you, or by your agents,
         employees, representative, attorneys, or investigators.

  2.     If any of these interrogatories cannot be answered in full, please answer to the extent
         possible, speeifying the reasons for the inability to answer the remainder and stating
         whatever information, knowledge, or belief you have concerning the unanswered portion.

 · 3.    Documents produced in response hereto shall be organized and labeled to correspond to
         the categories in the request or produced as they are kept ill the usual course of business.

  4.     If privilege of work product protection is claimed as a ground for withholding production
         of one or more documents, in whole or in part, the response hereto shall identify the date
         of the document, its author, its subject matter, its length, its attachments, if any, its present
         custodian, and all recipients thereof, whether indicated on the document or otherwise, and
         shall describe the factual basis for the claim of privilege or work product protection in
         sufficient detail so as to permit th~ court to adjudicate the validity of the claim.

  5.    · In the event that a document called for by these requests has been destroyed, the response
          hereto shall identify the preparer of the document, its addressor (if different), addressee,
        . each recipient thereof, each person to who distributed or shown, date prepared, date
          transmitted (if different), date received, a description of its contents and subject matter; the
          date of its destruction, the manner of its destruction, the name, title and address of person
          authorizing its destruction, the reason(s) for its destruction~ the name, the title and address
          of the person destroying the document and .a description of efforts to locate the document
          and copies ofit..                                     ·

  6.     Each paragraph herein shall be construed independently and not with reference to any other
         paragraph for the purpose oflimitation.




                                                     6
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 30 of 32




                                      INTERROGATORIES

  INTERROGATORY NO. 1:                   Identify each person participating in the preparation of
  answers to these interrogatories, supplying information used in such preparation, or contacted by
  you to answer or offer any input into answering these foterrogatories. As to each person so
  identified, indicate the interrogatories with respect to which the person was involved. Further,
  state your relationship to each such person.                            .   .

  .ANSWER:

  INTERROGATORY NO. 2:                 Identify the persons involved in the investigation and
  handling of Plaintiffs claim for insurance benefits, and include a brief description of the
  involvement of each person identified, their employer, and the date(s) of such involvement.

  ANSWER:

  INTERROGATORY NO. 3:                 With regard to any conversation, communication or meeting.
  between you and Plaintiff regarding the subject of the litigation:

         a. .state the date of the conversation, communication or meeting;

         b. identify all persons present at or privy to the conversation, communication or meeting
            and all persons with knowledge of the matters discussed at the meeting;·

         c. state in detail what was discussed.during the conversation, communication or meeting;
             and

         d. identify .all documents relating, incident to or resulting from the conversation,·
            communication or meeting.

  ANSWER:

  INTERROGATORY NO. 4:                 State whether you contend that Plaintiff did not provide you
  with requested information that was required for you to properly evaluate Plaintiffs claim. If so,
  state what information was requested and not provided, and the dates of the requests.

  ANSWER:

  INTERROGATORY NO. 5:                  State the follo~ng concerning notice of claim and timing of
  payment:

         a. The date and manner in which you received notice of the claim;
         b. The.date and manner in which you acknowledged receipt of the claim;
         c. The date and manner in which you commenced investigation of the claim;

                                                  7
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 31 of 32


                                                                                                            .·


         d. The date and manner in which you requested from the claimant all items, statements,
            and .forms that you rea.Sonably beiieved, at the time, would be required from the
            claimant;
         e. The date you received ·from Plaintiff all items, statements, and forms that you
            reasonably believed would be requireq from Plaintiff; and
         f. The date and manner in which you notified the claimant in writing of the acceptance or·
            rejection of the claim.

  ANSWER:

  INTERROGATORY NO.            6: .      State every basis," in fact and in terms of the Policy; for your
  denial of Plaintiffs claim, or any portion of Plaintiffs claim.

  INTERROGATORY NO. 7:                 State the legal theories and describe the factual bases for
  your contention that Defendant fully complied with each of the claims handling requirements
  codified in Texas Insurance Code Section 541.060, the violation of which i.s alleged in Plaintiffs
  current live pleading against Defendant.

  ANSWER:

  INTERROGATORY NO. 8:                 State the legal theories and describe the factual bases for
  your contention that Defendant fully complied with each of the claims handling requirements
  codified in Tex. Ins. Code §542.058.

  ANSWER:

  INTERROGATORY NO. 9:                   When was the date you anticrpated litigation?

  ..ANSWER:

  INTERROGATORY NO. 10:                  What documents (including those maintained electronically)
  relating to the investigation or handling ofa homeowner's property insurance claim in Texas are
  routinely generated during ihe course of the investigation and handling of the claim (e.g.
  Investigation Reports; records; reserves sheet; electronic claims diary; a claims review report; ~am
  controversion report)?

  ANSWER:


  INTERROGATORY NO. 11: ·               Please list and describe the types of property conditions that
  are, in your opinion, evidence of windstorm or hail damage.

  ANSWER:


                                                     8
Case 4:19-cv-01141 Document 1-1 Filed on 03/28/19 in TXSD Page 32 of 32


                                                                                                        .·


  INTERROGATORY NO. 12:               Do you contend that the insured premises were damaged by
  flood water, storm surge and/or any excluded peril? If so, state the general factual bases for this
  contention .

  .ANSWER:

  INTERROGATORY NO. 13:                 Please describe your calculations for any payments made to
  Plaintiff on the claim.

  ANSWER:

  INTERROGATORYN0.14:                   Please state the replacement cost value of the claim,
  determined through appraisal.

  ANSWER:

  INTERROGATORY NO. 15:                 Please identify what payments, if any, were made to Plaintiff
  for the claim.

  ANSWER:




                                                   9
